Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
The amendment filed with the RCE submission of August 16, 2022 has been received and entered. With the entry of the amendment, claims 3 and 7 are canceled, claims 5-6 and 8-9 are withdrawn, and claims 1, 2 and 4 are pending for examination.
 
Election/Restrictions
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claim 1 now has that the adsorption accelerating material selectively reacts with the plateable material portion.  However, the disclosure as filed describes the accelerating material selectively reacts with NHx end groups of the plateable material portion.  Thus, having the reaction with the plateable material portion in general, which would allow for other different rejections, broadens the scope beyond what is taught, and therefore, claim 1 (and claims 2 and 4 as depending from claim 1, and not curing the defects of claim 1) is rejected as containing new matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky et al (US 2006/0060301) in view of Van der Putten (US 5017516), Pilch et al (US 2012/0027696), Yoshimizu et al (US 2016/0005604) and Tanaka et al (US 2018/0274102). EITHER alone OR further in view of Fukushima et al (US 2001/0012869).
Claim 1, 4: Lazovsky describes that a plating method can be provided (electroless plating) (note figure 5, 0078, 0105, electroless deposition of a capping layer, for example), where a substrate is provided (prepared) with a desirable plateable (conductive) section 610 and non-plateable (dielectric) section 620 (note figure 6A, 0088, 0085, 0101), and where the dielectric material can be SiO2 and it is noted that can have hydroxyl groups, which would have OH end groups, on the surface (0101), and where a masking layer 650 which can be a SAM or various polymers (polymer compound) can be provided (supplied) onto the substrate and can be selectively applied to the dielectric portion (note hard mask not required) (0098, 0088, note figure 6B), and thereafter a plating (plating processing) is performed to form a plating layer (capping layer 640) selectively on the plateable material portion (conductive portion) (0088, 0104, 0105, figures 6C, 6D).  Furthermore, the masking (polymer) layer can be removed from the substrate after forming the plating layer (note figures 5, 6D).  Furthermore, as shown in the figures 6A-6E, the process would also generally describe how there can be a masking of a non-plateable portion not to be plated and then providing plating on the plateable portion desired to be plated followed by removal of the mask.  
(A) As to the substrate having a base member made of the platable material portion and a core member of non-platable material portion, with the core member being protruded from the base member and having a pattern shape on the base member, and the plating process including imparting a catalyst to the plateable material portion as claimed, 
Lazovsky also shows initially how there can be metal areas to be provided and SiO2 non-plateable areas.  Van der Putten describes, for example, how a base layer can be provided (note layer 1) where this base member would be a plateable material portion as plating is to be provided over an area of this base layer (portion) (note area 5) and a non-plateable material portion that can be SiO2 (note 2) that is provided as a core member being protruded from the base layer and having a pattern on the base layer, and where a catalyst is applied by a catalyst imparting processing to the plateable material portion, on what would be shown as selectively as only indicated on the plateable material portion 1, not on the SiO2 dielectric portion 2 (note figure 1a-1f, column 2, lines 1-30, column 3, lines 10-25, column 4, line 60 through column 5, line 35).  Thereafter, electroless plating is applied to the plateable material portion selectively as shown in figure 1f to provide a metal plating between non-plateable regions (figure 1f, note column 2, lines 20-30, column 3, lines 40-50, column 5, lines 10-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky to provide  that the plating process includes preparing a substrate having a surface thereof with a base member made of a plateable material portion and a core member of a non-plateable material portion and the core member being protruded from the base member and having a pattern shape on the base member, and applying catalyst selectively to the plateable material portion by performing catalyst imparting processing to the substrate on which the polymer compound is supplied before the electroless plating as suggested by Van der Putten with an expectation of providing desirable plating, since Lazovsky teaches applying a polymer masking layer leaving the portion to be plated exposed, and then applying a layer that can be by electroless plating to the plateable portion, and where the non-plateable portion (dielectric) can be SiO2, for example, and Van der Putten describes how it can also be desired to apply metal electroless plating between regions of SiO2 dielectric, where the application is onto a plateable portion (since plated) showing further substrates to use in the process of Lazovsky, and where the plateable portion forms a base layer onto which the dielectric SiO2 is applied forming a core member that is patterned to protrude from the base member and having a pattern shape on the base member and where the electroless plating includes selectively imparting a catalyst to the plateable material portion by performing a catalyst imparting processing on the substrate, and then performing electroless plating selectively on the plateable portion, and the catalyst imparting and electroless plating would be suggested to occur after the masking polymer applied, to further keep catalyst off the non-plateable portion and as part of the overall plating. Since the catalyst would be applied to the plateable material portion it would be understood that the polymer film is formed only on the non-plateable material portion at the time of the catalyst application.
 (B) Additionally, as to providing OH end groups of the non-plateable portion (dielectric/SiO2 layer) react with the polymer compound, as discussed above Lazovsky indicates that the dielectric/non-plateable portion can be SiO2 and can have hydroxyl groups. Pilch indicates that silica (SiO2) can conventionally have hydroxyl (OH) groups on the surface (so end groups) that can react with carboxyl groups on polymers to form an ester bond and allow attaching of polymers to the silica (note 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Van der Putten to provide OH groups on the SiO2/non-plateable portion and use a polymer compound to selectively bond/react to the OH groups as described by Pilch to help adhere and maintain the masking layer polymer on the non-plateable portion, since Lazovsky notes using SiO2 dielectric non-plateable portions with hydroxyl groups and masking polymer layer on these portions and Pilch notes how silica can be provided with OH end groups that can help bond polymers to the SiO2.
(C) As to the adsorption accelerating material, which selectively reacts with the plateable material portion, supplied onto the substrate after supplying the polymer compound, and the adsorption accelerating material is formed only on the plateable material portion at the time of catalyst imparting, and where the adsorption acceleration material is a thiol or triazole compound (claim 4),  Lazovsky describes plating on a plateable material of a conductive portion, however, as shown in the figures 6A-6E, the process would also generally describe how there can be a masking of a non-plateable portion not to be plated and then providing plating on the plateable portion desired to be plated followed by removal of the mask, where Van der Putten also notes providing a protruding non-plateable SiO2 portion and plating on the plateable surface that is non-protruded.  Yoshimizu describes how it is also desired to provide electroless plating where a non-plateable portion of SiO2 can be provided (note F3, F1) and a plateable portion of SiN (silicon nitride) F2 can be provided, where electroless plating of the SiN can be provided (note figures 1A-1C and 0016-0020, 0025).  Yoshimizu also notes making SiN plateable by not having surface oxidation and also having an aminopropyltrimethoxysilane treatment (as amino understood to give NHx end groups to the SiN) and further catalyst treatment (figure 2, 0028, 0031-0036).   Yoshimizu also shows how exposed SiO2  F3 material can be removed/etched away after plating (note figures 1B, 1C, and 0021-0022).  Additionally, Tanaka describes how SiN (silicon nitride) can be plated by electroless plating, where before applying catalyst a catalyst adsorbing (adsorption accelerating) material can be applied, then catalyst applied, then electroless plating applied (0019, 0059-0066, figures 2A-2F, note SiN layer 11, where the SiN layer would be shown as a base layer), where resist (masking) 13 can be applied where plating not desired (0059-0066, figures 2A-2F, where the patterned masking 13 protrudes from the base member and is in patterned form) and the resist removed after the plating (figure 2F, 0066), where the catalyst adsorbing material can be a triazine with attached thiol group (which would give a thiol compound of R-SH, where R is the rest of the triazine compound, note 0046-0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Van der Putten and Pilch to further use the masking process described by Lazovsky in view of Van der Putten and Pilch to also allow selective plating of SiN sections of a substrate with SiN portions to be plated and SiN as the base member and protruding SiO2 portions not to be plated as the core member and further where the SiN section is provided with an aminopropyltrimethoxysilane treatment to give NHx end groups to the surface of the SiN to help plate the surface, and follow this with an adsorption accelerating material of a triazine with thiol group (thiol compound) before applying the catalyst to help plate the surface as suggested by Yoshimizu and Tanaka to give desirable electroless plating of surfaces with SiN and SiO2 sections where the SiN is to be plated, since Lazovsky would indicate how masking can be used to prevent plating on portions of a surface not to be plated, where the non-plateable area can be SiO2, Van der Putten shows how the SiO2 non-plateable portions can be protruding from a base layer to be plated, and Yoshimizu would indicate how it is also known to have surfaces with SiO2 and SiN sections, where only the SiN is desired to be electrolessly plated, giving another plateable section desired to be plated for the process of Lazovsky, and further where Yoshimizu indicates to treat the SiN with aminopropyltrimethoxysilane treatment that would give NHx end groups on the SiN surface to help provide plating on SiN,  and the SiO2 layer not to be plated can be removed after plating, and where additionally Tanaka describes how SiN surfaces can be electrolessly plated, where masking (resist) would be provided where plating not desired and protrude from the base SiN surface, and a further catalyst adsorbing/adsorption accelerator treatment would be suggested to be applied to the surface using a triazine compound with thiol group (thiol compound), which would be suggested to occur after the aminopropyltrimethoxysilane treatment as a treatment right before catalyst treatment (and by providing both treatments, the benefits of both would be provided), and adsorption treatments would be understood to be predictably and acceptably occur after supplying of the polymer compound (masking) as Tanaka shows how treatments can occur after resist/masking applied (Figures 2A-2F, 0059-0066) and as well, then unneeded material would not be applied to the SiO2 non-plateable area, and it would be suggested that instead of resist for layer 13 of Tanaka, from the other references, similar application can be provided by using SiO2, noting van der Putten indicating how SiO2 or alternatively resins can be used as the patterned dielectric material on the base layer of plateable material (column 2, lines 15-20) and from Yoshimizu how SiO2 can be removed after plating   Since the adsorption material would be a thiol compound, it is understood that it would react with the NHx groups as claimed, and this would give a selective reaction with the plateable material portion (that now contains the NHx groups).  As to the film of the adsorption accelerating material (the triazine/thiol compound material) formed only on the platable material portion, this would have been an obvious application to provide because (1) Yoshimizu indicates forming adhesion layers for catalyst to be only on the SiN plateable portion but not the SiO2 non-plateable portion, such that the catalyst is only adhered on the area where plating desired (the SiN portion) (note 0035-0036), and since the further triazine/thiol compound material (adsorption accelerating material) is to be used to help adhere the catalyst in the area where plating is desired, it too should be provided on the SiN plateable portion and not on the SiO2 portion where plating not desired.  (2) Additionally, by only providing the adsorption accelerating material where the plating is desired efficient application of the material would be provided where desired, and not wasted by being formed where not desired.  Note MPEP 2143(I)(G):
 "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651. (emphasis added, referring to DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356,  80 USPQ2d 1641 (Fed. Cir. 2006)).
(D) Optionally, further using Fukushima, Fukushima further describes how a catalyst adhesion material (polysilane) can be applied to a surface in a desired pattern area where catalyst application desired and plating to be applied (0018-0022), where the application is such that the material is applied where plating desired, and not applied to areas plating not desired, where the substrates can be glass, ceramics and plastics, for example (note 0056-0060, with stamping, ink jet printing, for example).  
Therefore, it further would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify Lazovsky in view of Van der Putten, Pilch, Yoshimizu, and Tanaka to apply the adsorption accelerating material in a pattern specifically on the plateable portion of the substrate and not on the non-plateable portion as suggested by Fukushima in order to provide a desirable metal pattern, because the desire is to plate on the plateable portion of the substrate and not on the non-plateable portion as discussed above, and Fukushima further indicates that it is conventionally known to want to provide adhesion material for catalyst (as in the adsorption accelerating material) in a pattern specifically on the area desired to be plated (which here would be the plateable portion).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Van der Putten, Pilch, Yoshimizu and Tanaka, EITHER alone OR further in view of Fukushima as applied to claims 1, 4 above, and further in view of Hirano et al (US 2017/0038684).
Claim 2: As to the polymer compound being an acryl base polymer, for example, Hirano describes a resist composition that can be applied to substrates such as SiO2 as a resist (masking) film before electroless plating on the substrate occurs, and can be removed after plating (note abstract, 0003, 0473-0478) and can be provided in desirable high resolution (0019).  The resist composition can include acryl based polymer compounds such as acrylate or methacrylates (0446-0450).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Van der Putten, Pilch, Yoshimizu and Tanaka, EITHER alone OR further in view of Fukushima to also use a resist with acrylate/methacrylate polymer compound as described by Hirano with an expectation of providing a desirable high resolution polymer compound containing masking on SiO2, since Lazovsky provides masking that can be polymer compounds on SiO2 before electroless plating, and Hirano provides a resist for masking that can be provided on SiO2 before electroless plating and removed after plating and where the resist contains polymers based on acryl of acrylates or methacrylates, and gives desirable high resolution.  Furthermore, as to reacting with the OH groups, it is understood the acrylates or methacrylate polymer compounds would provide such reacting as acryl based compounds.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky et al (US 2006/0060301) in view of Iwashita et al (US 2017/0287713) and Pilch et al (US 2012/0027696), Yoshimizu et al (US 2016/0005604) and Tanaka et al (US 2018/0274102), ETIHER alone OR further in view of Fukushima et al (US 2001/0012869).
Claim 1: Lazovsky describes that a plating method can be provided (electroless plating) (note figure 5, 0078, 0105, electroless deposition of a capping layer, for example), where a substrate is provided (prepared) with a desirable plateable (conductive) section 610 and non-plateable (dielectric) section 620 (note figure 6A, 0088, 0085, 0101), and where the dielectric material can be SiO2 and it is noted that can have hydroxyl groups, which would have OH end groups, on the surface (0101), and where a masking layer 650 which can be a SAM or various polymers (polymer compound) can be provided (supplied) onto the substrate and can be selectively applied to the dielectric portion (note hard mask not required) (0098, 0088, note figure 6B), and thereafter a plating (plating processing) is performed to form a plating layer (capping layer 640) selectively on the plateable material portion (conductive portion) (0088, 0104, 0105, figures 6C, 6D).  Furthermore, the masking (polymer) layer can be removed from the substrate after forming the plating layer (note figures 5, 6D).  Furthermore, as shown in the figures 6A-6E, the process would also generally describe how there can be a masking of a non-plateable portion not to be plated and then providing plating on the plateable portion desired to be plated followed by removal of the mask.  
(A) As to the substrate having a base member made of the platable material portion and a core member of non-platable material portion, with the core member being protruded from the base member and having a pattern shape on the base member, and the plating process including imparting a catalyst to the plateable material portion as claimed, 
Lazovsky also shows initially how there can be metal areas to be provided and SiO2 non-plateable areas.  Iwashita describes, for example, how a base layer can be provided (note layer 32, 42) where this base member would be a plateable material portion of SiN, for example, as plating is to be provided over an area of this base layer (portion) (note plating 35) and a non-plateable material portion that can be SiO2 (note 31, 41) that is provided as a core member being protruded from the base layer and having a pattern on the base layer, and where a catalyst is applied by a catalyst imparting processing to the plateable material portion, on what would be selectively as only indicated on the plateable material portion 32, not on the SiO2 dielectric portion 31 (note figures 4A-4D, 5A-5C, note 0061-0063, 0066-0073, 0077-0078).  Thereafter, electroless plating is applied to the plateable material portion selectively as shown in figure 5C to provide a metal plating 35 between non-plateable regions (figure 5C, note 0080, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky to provide  that the plating process includes preparing a substrate having a surface thereof with a base member made of a plateable material portion and a core member of a non-plateable material portion and the core member being protruded from the base member and having a pattern shape on the base member, and applying catalyst selectively to the plateable material portion by performing catalyst imparting processing to the substrate on which the polymer compound is supplied before the electroless plating as suggested by Iwashita with an expectation of providing desirable plating, since Lazovsky teaches applying a polymer masking layer leaving the portion to be plated exposed, and then applying a layer that can be by electroless plating to the plateable portion, and where the non-plateable portion (dielectric) can be SiO2, for example, and Iwashita describes how it can also be desired to apply metal electroless plating between regions of SiO2 dielectric, where the application is onto a plateable portion (since plated) of SiN, giving a further substrate to use with the process of Lazovsky, and where the plateable portion forms a base layer onto which the dielectric SiO2 is applied forming a core member that is patterned to protrude from the base member and having a pattern shape on the base member and where the electroless plating includes selectively imparting a catalyst to the plateable material portion by performing a catalyst imparting processing on the substrate, and then performing electroless plating selectively on the plateable portion, and the catalyst imparting and electroless plating would be suggested to occur after the masking polymer applied, to further keep catalyst off the non-plateable portion and as part of the overall plating. Since the catalyst would be applied to the plateable material portion it would be understood that the polymer film is formed only on the non-plateable material portion at the time of the catalyst application.
 (B) Additionally, as to providing OH end groups of the non-plateable portion (dielectric/SiO2 layer) react with the polymer compound, as discussed above Lazovsky indicates that the dielectric/non-plateable portion can be SiO2 and can have hydroxyl groups. Pilch indicates that silica (SiO2) can conventionally have hydroxyl (OH) groups on the surface (so end groups) that can react with carboxyl groups on polymers to form an ester bond and allow attaching of polymers to the silica (note 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Iwashita to provide OH groups on the SiO2/non-plateable portion and use a polymer compound to selectively bond/react to the OH groups as described by Pilch to help adhere and maintain the masking layer polymer on the non-plateable portion, since Lazovsky notes using SiO2 dielectric non-plateable portions with hydroxyl groups and masking polymer layer on these portions and Pilch notes how silica can be provided with OH end groups that can help bond polymers to the SiO2.
(C) As to the adsorption accelerating material, which selectively reacts with the plateable material portion, supplied onto the substrate after supplying the polymer compound, and the adsorption accelerating material is formed only on the plateable material portion at the time of catalyst imparting, and where the adsorption acceleration material is a thiol or triazole compound (claim 4),  Lazovsky describes plating on a plateable material of a conductive portion, however, as shown in the figures 6A-6E, the process would also generally describe how there can be a masking of a non-plateable portion not to be plated and then providing plating on the plateable portion desired to be plated followed by removal of the mask, where Iwashita also notes providing a protruding non-plateable SiO2 portion and plating on the plateable surface that is non-protruded.  Yoshimizu describes how it is also desired to provide electroless plating where a non-plateable portion of SiO2 can be provided (note F3, F1) and a plateable portion of SiN (silicon nitride) F2 can be provided, where electroless plating of the SiN can be provided (note figures 1A-1C and 0016-0020, 0025).  Yoshimizu also notes making SiN plateable by not having surface oxidation and also having an aminopropyltrimethoxysilane treatment (as amino understood to give NHx end groups to the SiN) and further catalyst treatment (figure 2, 0028, 0031-0036).   Yoshimizu also shows how exposed SiO2  F3 material can be removed/etched away after plating (note figures 1B, 1C, and 0021-0022).  Additionally, Tanaka describes how SiN (silicon nitride) can be plated by electroless plating, where before applying catalyst a catalyst adsorbing (adsorption accelerating) material can be applied, then catalyst applied, then electroless plating applied (0019, 0059-0066, figures 2A-2F, note SiN layer 11, where the SiN layer would be shown as a base layer), where resist (masking) 13 can be applied where plating not desired (0059-0066, figures 2A-2F, where the patterned masking 13 protrudes from the base member and is in patterned form) and the resist removed after the plating (figure 2F, 0066), where the catalyst adsorbing material can be a triazine with attached thiol group (which would give a thiol compound of R-SH, where R is the rest of the triazine compound, note 0046-0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Iwashita  and Pilch to further use the masking process described by Lazovsky in view of Iwashita and Pilch to also allow selective plating of SiN sections of a substrate with SiN portions to be plated and SiN as the base member and protruding SiO2 portions not to be plated as the core member and further where the SiN section is provided with an aminopropyltrimethoxysilane treatment to give NHx end groups to the surface of the SiN to help plate the surface, and follow this with an adsorption accelerating material of a triazine with thiol group (thiol compound) before applying the catalyst to help plate the surface as suggested by Yoshimizu and Tanaka to give desirable electroless plating of surfaces with SiN and SiO2 sections where the SiN is to be plated, since Lazovsky would indicate how masking can be used to prevent plating on portions of a surface not to be plated, where the non-plateable area can be SiO2, Iwashita shows how the SiO2 non-plateable portions can be protruding from a base layer to be plated, and Yoshimizu would indicate how it is also known to have surfaces with SiO2 and SiN sections, where only the SiN is desired to be electrolessly plated, giving another plateable section desired to be plated for the process of Lazovsky, and further where Yoshimizu indicates to treat the SiN with aminopropyltrimethoxysilane treatment that would give NHx end groups on the SiN surface to help provide plating on SiN,  and the SiO2 layer not to be plated can be removed after plating, and where additionally Tanaka describes how SiN surfaces can be electrolessly plated, where masking (resist) would be provided where plating not desired and protrude from the base SiN surface, and a further catalyst adsorbing/adsorption accelerator treatment would be suggested to be applied to the surface using a triazine compound with thiol group (thiol compound), which would be suggested to occur after the aminopropyltrimethoxysilane treatment as a treatment right before catalyst treatment (and by providing both treatments, the benefits of both would be provided), and adsorption treatments would be understood to be predictably and acceptably occur after supplying of the polymer compound (masking) as Tanaka shows how treatments can occur after resist/masking applied (Figures 2A-2F, 0059-0066) and as well, then unneeded material would not be applied to the SiO2 non-plateable area, and it would be suggested that instead of resist for layer 13 of Tanaka, from the other references, similar application can be provided by using SiO2, noting van der Putten indicating how SiO2 or alternatively resins can be used as the patterned dielectric material on the base layer of plateable material (column 2, lines 15-20) and from Yoshimizu how SiO2 can be removed after plating   Since the adsorption material would be a thiol compound, it is understood that it would react with the NHx groups as claimed, and this would give a selective reaction with the plateable material portion (that now contains the NHx groups).  As to the film of the adsorption accelerating material (the triazine/thiol compound material) formed only on the platable material portion, this would have been an obvious application to provide because (1) Yoshimizu indicates forming adhesion layers for catalyst to be only on the SiN plateable portion but not the SiO2 non-plateable portion, such that the catalyst is only adhered on the area where plating desired (the SiN portion) (note 0035-0036), and since the further triazine/thiol compound material (adsorption accelerating material) is to be used to help adhere the catalyst in the area where plating is desired, it too should be provided on the SiN plateable portion and not on the SiO2 portion where plating not desired.  (2) Additionally, by only providing the adsorption accelerating material where the plating is desired efficient application of the material would be provided where desired, and not wasted by being formed where not desired.  Note MPEP 2143(I)(G):
 "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651. (emphasis added, referring to DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356,  80 USPQ2d 1641 (Fed. Cir. 2006)).
(D) Optionally, further using Fukushima, Fukushima further describes how a catalyst adhesion material (polysilane) can be applied to a surface in a desired pattern area where catalyst application desired and plating to be applied (0018-0022), where the application is such that the material is applied where plating desired, and not applied to areas plating not desired, where the substrates can be glass, ceramics and plastics, for example (note 0056-0060, with stamping, ink jet printing, for example).  
Therefore, it further would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify Lazovsky in view of Iwashita, Pilch, Yoshimizu, and Tanaka to apply the adsorption accelerating material in a pattern specifically on the plateable portion of the substrate and not on the non-plateable portion as suggested by Fukushima in order to provide a desirable metal pattern, because the desire is to plate on the plateable portion of the substrate and not on the non-plateable portion as discussed above, and Fukushima further indicates that it is conventionally known to want to provide adhesion material for catalyst (as in the adsorption accelerating material) in a pattern specifically on the area desired to be plated (which here would be the plateable portion).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Iwashita, Pilch, Yoshimizu and Tanaka, EITHER alone OR further in view of Fukushima as applied to claim 1 above, and further in view of Hirano et al (US 2017/0038684).
Claim 2: As to the polymer compound being an acryl base polymer, for example, Hirano describes a resist composition that can be applied to substrates such as SiO2 as a resist (masking) film before electroless plating on the substrate occurs, and can be removed after plating (note abstract, 0003, 0473-0478) and can be provided in desirable high resolution (0019).  The resist composition can include acryl based polymer compounds such as acrylate or methacrylates (0446-0450).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Iwashita. Pilch, Yoshimizu and Tanaka, EITHER alone OR further in view of Fukushima to also use a resist with acrylate/methacrylate polymer compound as described by Hirano with an expectation of providing a desirable high resolution polymer compound containing masking on SiO2, since Lazovsky provides masking that can be polymer compounds on SiO2 before electroless plating, and Hirano provides a resist for masking that can be provided on SiO2 before electroless plating and removed after plating and where the resist contains polymers based on acryl of acrylates or methacrylates, and gives desirable high resolution.  Furthermore, as to reacting with the OH groups, it is understood the acrylates or methacrylate polymer compounds would provide such reacting as acryl based compounds.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered.
(A) Please note the adjustment to the rejections due to the amendments to the claims, with the optional new reference to Fukushima.
(B) As to the 35 USC 103 rejections, it is argued that the forming of the adsorption accelerating material only on the plateable portion and polymer on the on he non-plateable portion when imparting the catalyst is not provided by the prior art, where Tanaka shows the accelerating material on the plateable and non-plateable portions, and also does not indicate the polymer only on the non-plateable portions.  
The Examiner has reviewed these arguments, however, the rejection is maintained.  The primary reference to Lazovsky would show the polymer only over the non-plateable portions at time of plating, and the rejection discusses why this would be the case also during catalyst imparting.   Furthermore, as to the adsorption acceleration material placement only on the plateable portions, this is further suggested by Yoshimizu and also the case law cited from the MPEP as discussed in the rejections above.   The rejection is based on the combination of references, not the single teaching of Tanaka.  Note In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Fukushima is also optionally provided as discussed in the rejection above as to the application of the accelerating material only where needed—the plateable portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718